DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claim 21 has been amended. Claims 2, 6, 9, 13 and 16 remain cancelled. Claims 1, 3-5, 7-8, 10-12, 14-15 and 17-20 remain indicated as allowable. Claims 21-30 remain pending and are ready for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 9th, 2021 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see pages 2-4 (numbered pages 14-16), filed February 1st, 2021, with respect to Claims 21-30 have been fully considered and are persuasive.  The 35 U.S.C. 103 Obviousness Rejection of Claims 21-30 has been withdrawn. 

The applicant’s amendments to independent claim 21 have overcome the existing rejection using the teachings of Brothers in view of Wang Juan. Neither reference describes the process of creating a fused atomic layer utilizing batch 


Allowable Subject Matter
Claims 1, 3-5, 7-8, 10-12, 14-15 and 17-30 allowed.
The following is an examiner’s statement of reasons for allowance: Independent claims 1, 8 and 15 describe an inventive concept of a first and second feature map of a neural network being mapped in a memory hierarchy. The first feature map is mapped in the quickest available memory space, while the second feature map is generated from the first and results in the removal and de-allocating of the first feature map and its corresponding mapping space. The novel feature is the determination, based on the mapping of the aforementioned plurality of feature maps, that one or more layers of the neural network output a feature map that could not be mapped to an on-chip memory in the memory hierarchy, and reducing, based on said determination, a number of output channels for at least one of the one or more layers in the neural network. This concept of specific memory mapping in a memory hierarchy for a plurality of feature maps of a neural network, based on a capacity to be stored to on-chip memory, and using that determination to reduce the number of output channels, is a novel concept and is allowable over the existing prior art. Furthermore, independent claim 21 now recites the allowable subject matter regarding the on-chip and off-chip memory usage of a neural network. Specifically, independent claim 21 describes the process of writing data to the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAH C KRIEGER whose telephone number is (571)272-3627.  The examiner can normally be reached on Monday - Friday 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.C.K./Examiner, Art Unit 2136       

/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136